COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-14-00081-CV


IN THE INTEREST OF
H.L. AND S.L.




                                   ----------

          FROM THE 322ND DISTRICT COURT OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION 1

                                   ----------

      Appellant M.L. 2 (Mother) attempts to appeal an interlocutory order for a

psychological evaluation. The trial court’s February 27, 2014 “Order on Appeal

of Movant’s Motion [for] Psychological Testing” upholds the associate judge’s

order that Mother submit to psychological testing and orders Mother to make an


      1
      See Tex. R. App. P. 47.4.
      2
      The names of the parties have been replaced with their initials. See Tex.
Fam. Code Ann. § 109.002(d) (West 2014).
appointment within fifteen days of the order for testing with Dr. Barry Norman, a

licensed psychologist, and to authorize the dissemination of her test results to the

trial court and Father’s attorney. The trial court’s order does not purport to finally

dispose of the suit; instead, it affirms the associate judge’s order that Mother

submit to psychological testing. Mother filed a timely notice of appeal.

       On March 11, 2014, we notified Mother of our concern that we lack

jurisdiction over this appeal because it does not appear to arise from a final

judgment or an appealable interlocutory order, and we informed her that the

appeal could be dismissed unless she or any party desiring to continue the

appeal filed a response showing grounds for continuing the appeal. We have

received no response.        Accordingly, we dismiss this appeal for want of

jurisdiction. 3


                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: May 22, 2014




       3
        See Tex. Fam. Code Ann. § 105.001(e) (West 2014); Tex. Civ. Prac. &
Rem. Code Ann. § 51.014(a) (West Supp. 2013) (listing types of appealable
interlocutory orders); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001) (stating that generally an appeal may be taken only from a final judgment
and that a judgment is final and appealable if it disposes of all parties and all
issues); In re J.W.L., 291 S.W.3d 79, 83 (Tex. App.—Fort Worth 2009, orig.
proceeding [mand. denied]) (reiterating that temporary orders in family law cases
are not appealable); see also Tex. R. App. P. 42.3(a), 43.2(f).


                                          2